Lowe, Oh. J.
acknowmsdgcation oTidentltJ' Action of right. Both parties deriving title to the property in dispute from the same source. The plaintiffs’ title was adjudged to be the better and paramount one ; but although their deed was recorded, the defendant insists that the acknowledgment thereof was too defective to impart notice to him, a subsequent purchaser, for the reason that it fails to state that the grantor was personally known to the officer taking the same. The certificate of acknowledgment reads as follows : “ Before me, a notary public, in and for said county, personally came Leving Burrington, to me known to be the identical person,” etc.
The omission of the word personally, before the word known, is the defect complained of. This precise question was passed upon in the case of Todd v. Jones & Jones (22 Iowa, 146), holding that the objection was not good; and upon the authority of that case we will affirm the decision below.
Affirmed.